 


109 HR 4292 RH: To amend Public Law 107–153 to further encourage the negotiated settlement of tribal claims.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 178 
109th CONGRESS 1st Session 
H. R. 4292 
[Report No. 109–324] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Pombo (for himself and Mr. Rahall) introduced the following bill; which was referred to the Committee on Resources 
 
 
December 6, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend Public Law 107–153 to further encourage the negotiated settlement of tribal claims. 
 
 
1.Settlement of tribal claimsSection 1(a) of Public Law 107–153 is amended by striking December 31, 1999 and inserting December 31, 2005.   
 
 
December 6, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
